NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               JAN 06 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

RACHELL N. SAENZ,                                No. 08-17405

             Plaintiff - Appellant,              D.C. No. 3:07-cv-05102-VRW

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security,

             Defendant - Appellee.


                  Appeal from the United States District Court
                     for the Northern District of California
                Vaughn R. Walker, Chief District Judge, Presiding

                         Submitted December 11, 2009**
                            San Francisco, California

Before: O’SCANNLAIN, RAWLINSON and BEA, Circuit Judges.

       Rachell N. Saenz appeals the district court’s judgment entry of summary

judgment in favor of the Commissioner. We review de novo the district court’s

grant of summary judgment. Moncada v. Chater, 60 F.3d 521, 523 (9th Cir. 1995)

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
(per curiam). We affirm if substantial evidence supports the ALJ’s findings and

the ALJ applied the correct legal standards. Id.

      We conclude the ALJ properly discounted the opinion of Saenz’s primary

care physician, Dr. Fordham, because the ALJ provided “specific and legitimate

reasons supported by substantial evidence in the record.” Lester v. Chater, 81 F.3d
821, 830 (9th Cir. 1995) (internal quotation marks omitted). The ALJ noted Dr.

Fordham’s own treating notes reported Saenz’s Langerhans cell histiocytosis

(LCH) was stable, and therefore did not support Dr. Fordham’s conclusion that

Saenz could not work. The ALJ properly credited the opinion of an examining

pulmonary specialist as to the effects of Saenz’s pulmonary disorder over that of

Dr. Fordham, who is not a pulmonary specialist. See 20 C.F.R. § 416.927(d)(5).

In addition, two other doctors concluded Saenz’s medical records did not show

residual effects from her LCH. We conclude that substantial evidence supported

the ALJ’s conclusion that Saenz could perform certain sedentary work.

      Second, the ALJ did not improperly disbelieve Saenz’s subjective

complaints because he gave clear, convincing, and specific reasons for discrediting

them. See Lester, 81 F.3d at 834. Specifically, he discredited Saenz’s claims of

debilitating eye pressure based on the opinion of an ophthalmologist who treated

and examined Saenz. He discredited Saenz’s claims of heart problems and other


                                          2
symptoms, including fatigue, tied to her LCH, based on the testimony of a

cardiologist who testified based on her treating records that she exhibited no

residual symptoms.

      Third, we reject Saenz’s claim the Appeals Council erred in refusing to

review her case based on an additional retroactive medical source statement (MSS)

from Dr. Fordham. When a claimant submits new evidence, the Appeals Council

reviews the ALJ’s decision if, in light of the entire record including the new

evidence, the ALJ’s decision is contrary to the weight of the evidence. 20 C.F.R.

§ 404.970(b). Here, the MSS report simply restated Fordham’s opinion Saenz

could not work, an opinion substantial evidence contradicts.

      Fourth, the ALJ did not err by not further developing the record for an

unrepresented claimant. The ALJ sufficiently developed the record to support his

conclusion that Saenz could perform certain sedentary work. See Higbee v.

Sullivan, 975 F.2d 558, 561 (9th Cir 1992).



AFFIRMED.




                                          3